Citation Nr: 1115377	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-39 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected dissociative disorder, multiple personality disorder with depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from August 1990 to June 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (the RO).  

In her December 2006 substantive appeal, the Veteran indicated her desire to present evidence and testimony at a VA Travel Board hearing before a Veterans Law Judge.  In a susequent correspondence, the Veteran's representative stated that the Veteran did not desire to have such a hearing.  The Veteran has not since requested another hearing.  The hearing request is therefore deemed to have been withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

Issues not on appeal

In the aforementioned November 2006 rating decision, the RO also denied the Veteran's claims of (1) entitlement to service connection for bruxism, claimed as "teeth grinding" and tempormandibular joint problems, and (2) whether new and material evidence had been submitted to reopen a previously-denied claim of entitlement to service connection for headaches.  The Veteran's November 2006 notice of disagreement did not include these issues.  Since the Veteran did not express dissatisfaction with the RO's treatment of these claims, they are not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran initially filed her claims for an increased evaluation and TDIU in July 2006.  In September 2006, she was afforded VA examinations in connection with her claims; the reports of these VA examinations are associated with her VA claims file.  Specifically, the September 2006 VA examination report reflects a Global Assessment of Functioning (GAF) score of 52.  

Subsequently, the Veteran asserted that the symptomatology associated with her service-connected dissociative disorder, multiple personality disorder with depression, had increased in severity.  See the November 2006 statement from the Veteran.  Indeed, VA has obtained private treatment records from the Mental Health Center of North Iowa which reflect GAF scores of 45.  See e.g., private treatment records from the Mental Health Center of North Iowa dated in December 2006 and January 2007.  

The Board observes that the Veteran failed to report for subsequent VA examinations in June 2009 and August 2009.  In a March 2011 Informal hearing presentation, the Veteran's representative asserted that the Veteran's service-connected psychiatric disorder prevented her from remembering and/or presenting for these scheduled VA examinations.  

The Board notes that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

In the present case, the Board finds that the Veteran has provided "good cause" for failing to appear for her scheduled June 2009 and August 2009 VA examinations.  

In light of the evidence of increased psychiatric symptomatology, the Board concludes that a contemporaneous VA examination must be provided in order to offer the Veteran's every opportunity under the law.  The United States Court of Appeals for Veterans Claims (the Court) has firmly held that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

In light of above, the Veteran is entitled to a new VA examination to evaluate the current severity of her disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  

Further, the Board observes that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), general anxiety disorder and personality disorder, not otherwise specified (NOS).  See e.g., private treatment records from the Mental Health Center of North Iowa dated from November 2005 to January 2007.  It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the present case, the competent medical evidence of record does not differentiate between the symptomatology associated with the Veteran's service-connected dissociative disorder, multiple personality disorder with depression, and that associated with her nonservice-connected mental conditions.  

In light of above, upon remand the VA examiner should attempt to differentiate as to which of the Veteran's psychiatric symptoms are due to her service-connected dissociative disorder, multiple personality disorder with depression, as opposed to his various non service-connected psychiatric disorders.  See Mittleider, supra.

Concerning the Veteran's TDIU claim, the Board notes that the Veteran's only service-connected disability is dissociative disorder, multiple personality disorder with depression, which is evaluated 50 percent disabling.   TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  Moreover, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 4.16(b) (2010).

At the present, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  However, the Veteran's overall schedular evaluation may change, dependent on the outcome of her claim for an increased evaluation of her service-connected dissociative disorder, multiple personality disorder with depression.  As such, the claims are inextricably intertwined, and, for this reason, the issue of entitlement to an increased evaluation for the Veteran's service-connected dissociative disorder, multiple personality disorder with depression must be resolved prior to resolution of the TDIU claim.  

Additionally, the Board notes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in February 2008.  he duty to assist obligates VA to obtain updated VA treatment records records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Moreover, the Veteran's most contemporaneous private treatment records from the Mental Health Center of North Iowa are dated from January 2007.  Upon remand, the Board cocludes that the Veteran should be requested to release authorization for VA to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all VA and non-VA health care providers that have treated her for her service-connected service-connected dissociative disorder, multiple personality disorder with depression.  

2.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected dissociative disorder, multiple personality disorder with depression.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

4.  The AMC should schedule the Veteran for a VA psychiatric examination.  The Veteran's complete VA claims file is to be provided to the examiner for review in conjunction with the examination.  

The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to her service-connected dissociative disorder, multiple personality disorder with depression, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to her service-connected dissociative disorder, multiple personality disorder with depression, without regard to any non service-connected psychiatric disorders which are diagnosed.

If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made.

The VA examiner should specifically opine as to whether the Veteran's dissociative disorder, multiple personality disorder with depression, symptomatology causes the following:  (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; (5) impaired impulse control (such as unprovoked irritability with periods of violence); (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances (including work or a worklike setting); (9) inability to establish and maintain effective relationships; (10) gross impairment in thought processes or communication; (11) persistent delusions or hallucinations; (12) grossly inappropriate behavior; (13) persistent danger of hurting self or others; (14) intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); (15) disorientation to time or place; and/or (16) memory loss for names of close relatives, own occupation or own name.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected dissociative disorder, multiple personality disorder with depression, (distinct from any other diagnosed psychiatric condition, to the extent possible) consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected dissociative disorder, multiple personality disorder with depression, on her ability to obtain and maintain gainful employment.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to render any opinion requested above, the examiner should fully state the reasons for the inability to provide the requested opinion(s).

the case must be submitted to the Director of the VA Compensation and Pension Service for extraschedular consideration.

5.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  The AMC isIf the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

